NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5080-14T4

STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

ERNEST JEROME DUBOSE,

          Defendant-Appellant.
_______________________________

              Submitted September 20, 2017 – Decided September 26, 2017

              Before Judges Haas and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Morris County, Indictment No.
              11-06-0075.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Alison Perrone, Designated
              Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Emily R. Anderson,
              Deputy Attorney General, of counsel and on the
              brief).

              Appellant filed a pro se supplemental brief.

PER CURIAM

        A Morris County grand jury charged defendant in a five-count

indictment with second-degree conspiracy, N.J.S.A. 2C:5-2 (count
one);    second-degree       official    misconduct,      N.J.S.A.       2C:30-2(a)

(count   two);     second-degree    bribery       in   official    and   political

matters,       N.J.S.A.     2C:27-2(c)        (count   three);     second-degree

attempted theft by deception, N.J.S.A. 2C:20-4(a) (count four);

and second-degree false contract payment claims, N.J.S.A. 2C:21-

34(a) (count five).          Following a thirteen-day trial, the jury

convicted defendant of all of the charges.                    The trial judge

sentenced defendant to six years in prison on count one, and

concurrent six-year terms on counts two, three, four, five.                     This

appeal followed.

    On appeal, defendant raises the following contentions:

               POINT ONE

               DEFENDANT'S CONVICTIONS MUST BE REVERSED
               BECAUSE    THE   TRIAL    JUDGE  IMPROPERLY
               SUPPLEMENTED THE MODEL JURY CHARGES BY
               PROVIDING THE JURY CONFUSING, SUPPLEMENTAL
               DEFINITIONS OF KEY LEGAL TERMS. (Not Raised
               Below).

               POINT TWO

               THE SIXTEEN-DAY BREAK IN THE MIDST OF JURY
               DELIBERATIONS DEPRIVED DEFENDANT OF HIS RIGHT
               TO A FAIR TRIAL.

    In     a    pro   se   supplemental       brief,   defendant   presents      the

following arguments:

               POINT ONE

               DEFENDANT'S    CONVICTION MUST BE REVERSED
               BECAUSE HIS    SIXTH AMENDMENT CONSTITUTIONAL

                                          2                                 A-5080-14T4
          RIGHTS AND N.J.S.A. [sic] CONST. ART 1[,]
          PARAGRAPH 10 RIGHT TO CONFRONT WHERE [sic]
          DENIED.

          [POINT] TWO

          DEFENDANT'S ORDER TO PAY RESTITUTION SHALL BE
          REVERSED AS THE STATE WAS NOT A VICTIM WHO
          SUFFERED A LOSS. THE MONEY SPENT BY THE STATE
          WAS TO OBTAIN EVIDENCE.

          POINT THREE

          THE SIXTEEN DAY BREAK IN THE MIDST OF JURY
          DELIBERATIONS DEPRIVED DEFEND[ANT] OF HIS
          RIGHT TO A FAIR TRIAL.

     We find insufficient merit in these contentions to warrant

discussion in a written opinion.     R. 2:11-3(e)(2).   We add the

following brief comments.

     During the jury's deliberations, it asked for definitions of

the terms "conscious object" and "criminal state of mind" as used

in the Model Jury Charges for the offenses defendant faced.       The

trial judge consulted with defendant1 in the preparation of an

appropriate response, and defendant raised no objection to the

clear and fully responsive supplemental instruction the judge gave

to the jury.   Under these circumstances, we discern no error, much

less plain error, in the judge's supplemental instruction.     State

v. Baum, 224 N.J. 147, 159 (2016).



1
  Defendant represented himself at trial with the assistance of
standby counsel.

                                 3                           A-5080-14T4
     We    likewise    find   no    merit    in   defendant's     claim   that    a

scheduled      sixteen-day     break    in    the    midst   of     the    jury's

deliberations deprived him of his right to a fair trial.                   At the

outset    of   the   trial,   the   judge    advised   the   parties      and   the

prospective jurors that if the trial did not finish on April 2,

2015, there would be a break in the proceedings until April 20,

2015 due to various scheduling conflicts.

     Prior to excusing the jurors at the end of the day on April

2, the judge carefully instructed them not to deliberate or talk

about the case until they returned on April 20.                 When the jurors

reported to court after the break, the judge thoroughly questioned

each juror individually to ensure that his instructions had been

followed.      The judge also afforded defendant the opportunity to

ask follow-up questions, but he declined to do so.                Therefore, we

reject defendant's contention on this point.

     Affirmed.




                                       4                                  A-5080-14T4